DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 05/31/22, has been entered. Claims 12-16 and 20-25 are pending. Claims 1-11 and 17-19 are cancelled. Claims 20-25 are newly added. Claims 12, 13, 15, and 16 are amended. Claims 12-16 and 20-25 are under examination.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 11/29/21:
The objections to claims 9-12, found on pages 2-3 at paragraphs 5-7, are moot in light of Applicant’s cancellation thereof or are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9-19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. natural phenomenon/law of nature) without significantly more, found on page 3 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring application of an inactivated bacterium previously grown as a biofilm, which would not encompass the natural phenomenon of the bacteria growing as a biofilm.

The rejection of claims 9-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 5 at paragraph 11, is moot in light of Applicant’s cancellation or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 7 at paragraph 13, is moot in light of Applicant’s cancellation or is withdrawn in light of Applicant’s amendments thereto; i.e., specifically describing what is in the composition to be applied to a surface.

The rejection of claims 9-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 15 at paragraph 14, is moot in light of Applicant’s cancellation or is withdrawn in light of Applicant’s amendments thereto; i.e., specifically identifying how to make and use the composition to be applied to a surface.

The rejection of claims 12, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Aoudia et al. 2015 (Food Microb 53: 51-59), found on page 22, at paragraph 17, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the limitation of previous claim 17.

The rejection of claims 9-13 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Subhadra et al. 2015 (Genome Announc 3(3): e00423-15. Doi:10.1128/genomeA.00423-15), found on page 23, at paragraph 18, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the Lactobacillus to be inactivated.

The rejection of claims 9-13 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Berkes et al., 2017 (US 2017/0020139), found on page 23, at paragraph 19, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the Lactobacillus to be inactivated.

The rejection of claims 9-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,706,778, found on page 25, at paragraph 23, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the Lactobacillus to be inactivated.

The rejection of claims 9-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,004,772, found on page 26, at paragraph 24, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the Lactobacillus to be inactivated.

The rejection of claims 9-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,617,726, found on page 27, at paragraph 25, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the Lactobacillus to be inactivated.

The provisional rejection of claims 9-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of co-pending application 17/418,440, found on page 28, at paragraph 26, is withdrawn in view of being the last rejection over a junior application.

The provisional rejection of claims 9-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of co-pending application 17/312,484, found on page 29, at paragraph 27, is withdrawn in view of being the last rejection over a junior application.
EXAMINER’S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.  Authorization for this examiner’s amendment was given in an interview with David Saliwanchik on 7/12/22 (see Interview Summary, attached). 
The application has been amended as follows: 

Amendment to Specification: A new title is required that does not include the word “Novel” (see MPEP 606 and 37 C.F.R. 1.72). The new title is:



Amendment to Claims:
Claim 16. (currently amended) The method of claim 12, wherein performance and/or longevity of the surface of an object is enhanced by 

Allowable Subject Matter
6.  Claims 12-16 and 20-25 are allowed.
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 12, 2022